[vec8k1192018ex1001001.jpg]
Exhibit 10.01 SEPARATION AGREEMENT AND COMPLETE RELEASE OF LIABILITY Michele L.
Tyler and VECTRUS SYSTEMS CORPORATION have reached the following Agreement. In
this Agreement, "Employee" refers to Michele L. Tyler and "Company" refers to
V�CTRUS SYSTEMS CORPORATION and VECTRUS, INC., its parent, and all of their
affiliatesand subsidiaries. 1. Transition Services. During the period October
15, 2018 through January2, 2019, Employee will continue employment in support of
the realignment of roles and responsibilities within the legal function,
ensuring a smooth transition. 2. Benefits. The Company agrees with Employee as
follows: A. Employee's activeemployment with the Company will cease at 11 :59
p.m. MT on January 2, 2019 (also referred to as the "Last Day Workedn). The
partiesstipulate that Employee's employment is being terminatedby the Company
due to a functional reorganization, and that, subject to the terms of this
Agreement, Employee is entitled to severance payments and benefitspursuant to
the terms of the Company's Senior Executive Severance Pay Plan, as amended and
restated as of November 9, 2016 (the "Severance Pay Plan"), which are described
in detail below. A copy of the Severance Pay Plan is attached as Exhibit B. To
the extent of any inconsistency between the Severance Pay Plan and the
Agreement, the Severance Pay Plan shall control. B. Subject to Paragraph 3, for
the period beginning January 3, 2019 through the earlier of (I) July 2, 2020 and
(ii) the date Employee first engages in any Disqualifying Conduct (as defined in
Paragraph 16) (such date referred to hereinafter as the "Severance End Date"),
the Company shall continue to pay Employee his/her present base salaryat the
rate of $335,004.80 (three hundred thirty five thousand, four dollars and eighty
cents) per year, paid in normal bi­ weekly payments ("Severance Pay") pursuant
to the Company's normal payroll



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001002.jpg]
procedures. The period stipulated above includes all applicable notice periods.
Subject to Paragraph 3, Severance Pay will commence within 60 days following the
Last Day Worked. C. Subject to Paragraph 6 of the Severance Pay Plan, Employee
shall be eligible to continue participation in the Company's medical, dental and
vision plans through the Severance End Date, and the COBRA continuation period
will run concurrently from your" Last Day Worked. Subject to the terms of the
Severance Pay Plan (as amended and restated as of November 9, 2016), the Company
and Employee will continue to share the monthly premium expense for such
medical, dental and vision coverage through the Severance End Date per the ·
applicable plan year's contribution strategy, as approved on an annual basis.
For the avoidance of doubt, Employee will not be eligible to participate in any
other Company benefit plans, policies, programs, and arrangements, including
without limitation, any Company tax qualified retirement plans, non-qualified
retirement plans, deferred compensation plans, and incentive plans (stock and
cash) following the Last Day Worked and Employee's remaining rights under such
plans, policies, programs and arrangements shall be governed by the terms
thereof and as referenced in Exhibit C, attached. D. Employee understands that
the Company will deduct from all amounts provided for in this Agreement,
federal, state and local withholding taxes and other deductions the Company is
required by law to make from payments to employees. Afterthe Last Day Worked,
Employee understands that he/she is not entitled to any compensation or benefits
or any other payment from the Company, Including but not limited to any
severance pay, commissions, termination allowance, notice pay or similar pay or
allowance, other than as specifically provided in this Agreement. E. Employee
will receive a lump sum payment for any accrued, unused Paid Time Off(PTO) as of
January 2, 2019. PTO will be paid as a lump sum in the first payroll following
the Last Day Worked even if this Agreement is not



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001003.jpg]
executed by Employee. Payment for PTO, if any, will not count for any purpose
under any employee benefit plan. Employee will not continue to accrue PTO during
the Severance Pay period. F. Employee will be eligible for full bonus
consideration for twelve months of active service during performance year 2016,
subject to the discretion of the Compensation and Personnel Committee of the
Vectrus Board of Directors. G. Employee will receive Company-paid executive
outplacement services for a period up to six months to commence at the
employee's discretion but no later than February1 , 2019. H. Except as expressly
stated in this Agreement, Company will not be responsible for any other business
expenses incurred by Employee after the Employee's Last Day Worked, except as
provided in Paragraph 13. 3. Payments. Payment of the amounts described in
Paragraphs 2(8), 2(C), 2(F) and 2(G) is contingent upon Employee executing this
Agreement not later than twenty-one (21) days after the receipt of the Agreement
and Employee not revoking this Agreement within the seven (7) day period after
It is executed, Employee executing the Supplemental Release within 10 days after
the Last Day Worked (as defined in 2(A) and not revoking Supplemental Release
within the seven (7) day period after it is executed, and Employee complying
with the terms of this Agreement. Employee agrees that the payments and benefits
described in Paragraphs 2(8), 2(C), 2(F) and 2(G) are more than the Company is
required to provide under its normal policies and procedures or by law. 4.
Officership Resignation. Employee will resign as Chief Legal Officer and
Corporate Secretaryof Vectrus, Inc. and Vectrus Systems Corporation and as a
director or officer of any subsidiary or affiliate of Vectrus,. Inc. and Vectrus
Systems Corporation effective October 14, 2018. Employee will remain a Senior
Vice President of Vectrus, Inc. and Vectrus Systems Corporation through the
transition period, ending January 2, 2019.



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001004.jpg]
5. Long-Tenn Incentive Awards. The treatment of any outstanding . equity awards
granted to Employee will be treated in accordance with the terms and conditions
of each award agreement and the terms of the applicable plan. Employee must seek
written approval from the Company prior to entering into any transaction
involving Vectrus securities, including the purchase or sale of any Vectrus
stock. Employee will no longer be subject to the requirement for prior approval
before the purchase or sale of Vectrusstock after the later of six months
following the Last Day Worked or the last day that any services are performedfor
the Company. Employee Is also subject to the securities laws and Vectrus'
"insider trading" policies in respect of any transaction Employee effectswhile
In possession of material non-public informationregarding Vectrus stock. 6.
Complete Release. Employee understands that all or part of his/her job duties
may be assigned to another person or personswho are less than forty years old or
younger than Employee. Employee agrees to release the Company, any company that
is or was directly or Indirectly the parent or subsidiaryof, related to or
affiliated with the Company, any Company benefit plans and the employees,
administrators, fiduciaries, agents, officers and directors of any of them, and
any predecessors, successors or assigns (the "Released Parties"), from all
claims or demands Employee may have arising out of or relating to Employee's
employment with the Company or the termination of that employment. This
includes, but is not limited to, a release of any rights or claims Employee may
have under the Age Discrimination in Employment Act of 1967, which prohibits age
discrimination in employment; Title VII of the Civil Rights Act of 1964, which
prohibits discrimination in employment based on race, color, national origin,
religion or sex; the Equal Pay Act, which prohibits paying men and women unequal
pay for equal work; the Employee Retirement Income Security Act of 1974 or any
other federal, state or local laws, regulations or orders. This release also
includes, but Is not limited to, a release by Employee of any contractual or
tort claims or other claims arising under common law including, but not limited
to, any claims for wrongful discharge.



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001005.jpg]
This release covers both claims that Employee knows about and those he/she may
not know about. 7. Speclal Release Notification. Paragraph 6 includes a release
of all claims under the Age Discrimination in Employment Act ("ADEA") and,
therefore, pursuant to the requirements of the ADEA, Employee acknowledges and
understands the following: (a) Employee has been advised that this release
includes, but is not limited to, ali claims under the ADEA arising up to and
including the date of execution of this release; (b) that Employee has been
advised to consult with an attorney and/or other advisor of his/her choosing
concerning Employee's rights and obligations under this release; (c) that
Employee has been advised to consider fully this release before executing it and
that Employee's release and waiver of any claim under the ADEA is knowing and
voluntary; (d) that Employee has been offered ample time and opportunity, in
excess of twenty-one (21) calendar days, to do so; (e) that Employee may revoke
this release within the seven (7) calendar day period following Employee's
execution of the Agreement, if Employee delivers written notice of revocation
to: Frank Peloso, Chief Human Resources Officer, Vectrus Systems Corporation,
2424 Garden of the Gods Road, Colorado Springs, Colorado 80919; and (f) that
this release shall become effective and enforceable on the eighth calendar day
following execution of it, so long as it has not been revoked. 8. Reporting.
Employee agrees that· he/she has disclosed to the Company all known issues,
concernsor complaints regarding any legal, regulatory or compliance requirement
of the Company. 9. Confidentiality. Employee promises not to disclose the
contents of this Agreement to anyone other than his/her immediate family,
governmentalagencies or courts or to attorneys, counselors or agents retained by
Employee for the purpose of assisting or counseling him/her with respect to this
Agreement. If Employee discloses the contents of this Agreement to any personas
permitted



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001006.jpg]
above, he/she shall also use his/her best efforts to prevent all such persons
from disclosing the contents of this Agreement. 10. Non-Admission of Llablllty.
This Agreement is made solely to facilitate an arrangement reached by the
Company with the Employee. This Agreement should not be construed as an
admission by the Company of any wrongdoing. 11. Excluslons from Employee's
Release. This Agreement does not waive or release claims with respect to any
rights Employee may have to file a claim or charge with any
government-administrative agency, to claims that cannot lawfully be released, or
to any future rights or claims that Employee may have that arise after the date
the Employee signs this Agreement; provided that by executing and not revoking
the Supplemental Release, Employee shall be waiving and releasing clams that
Employee may have otherwise had that arise between the date Employee signs this
Agreement and the date Employee signs the Supplemental Release. In addition,
this release does not preclude Employee from enforcing the terms of this
Agreement or from (a) claims for unemployment compensation, workers'
compensation, or any disability benefits pursuant to the terms of applicable law
claims, (b) indemnity under the bylaws of the Company, as provided for by
appliable law or under any applicable insurance policy with respect to
Employee's liability as an employee, director or officer of the Company, (c)
Employee's right to communicate or cooperate with any government agency, (d) any
rights to pension or any other benefits for which Employee may be eligible under
the terms of applicable Company benefit plans, Including under the Consolidated
Omnibus Budget Reconcilliation Act (COBRA), or (e) reporting possible violations
of federal law or regulation to any United States governmental agency or entity
in accordance with the provisions of and rules promulgated under Section 21F of
the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or any other whistleblower protection provisions of state or federal law
or regulation (including the right to receive an award for



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001007.jpg]
information provided to any such government agencies), and Employee acknowledges
that he/she will not be held criminally or civilly liable for (i) the disclosure
of confidentialor proprietaryi nformation that is made in confidenceto a
government official or to an attorney solely for the purpose of reporting or
Investigating a suspected violation of law, or (Ii) disclosure of confidential
or proprietary Information that is made In a complaint or other document filed
in a lawsuit or other proceeding under seal or pursuant to court order. 12.
Encouragement to Consult with Attorney. Employee is advised to consult with an
attorney before signing this Agreement. Fees associated with such legal
consultation are the responsibility of Employee. 13. Assistance In the Defense
of Claims. Employee agrees, upon reasonable notice from the Company, to provide
reasonable assistance to the Company in the defense of any legal or
administrative action or proceeding now pending or which later may be filed by
or against the Company or by or against any affiliated or related companies or
any of their officers, directors or employees. Company will not request or
demand that Employee provide any legal advice, conduct any legal services, or to
substantially participate in the defense or prosecution of any matter, other
than as a fact witness. In any case, Company will pay Employee at her current
rate of $161.06 per hour for time worked and will reimburse employee for
reasonable expenses incurred in accordance with the existing Company policy. 14.
Company Property. Employee shall return any and all Company property within
his/her possession or control to the Company upon request by the Company. 15.
Notification to the Company. If any claim or demand is made to legally compel
the Employee to disclose the terms and conditions of this Agreement, the
Employee will promptly notify Frank Peloso, Chief Human Resources Officer, of
such claim or demand so that the Company may take such action as It deems
appropriate.



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001008.jpg]
16. Dlsquallfylng Conduct. If, during the period Employee is receiving Severance
Pay, the Employee, in any material way: (i) breaches the terms of this Agreement
(including Exhibit D); (ii) fails to comply with any Company Covenant Against
Disclosure and Assignment of Rights to Intellectual Property executed by
Employee or improperly utilizes the Company's confidential or proprietary
information; (iii) without the Company's prior written consent, directly or
indirectly induces any employee of the Company to leave the Company employment;
or (iv) fails to comply with applicable provisions of the Vectrus, Inc. Code of
Corporate Conduct or applicable Company policies (collectively, "Disqualifying
Conducr) then the Company will have no further obligation to provide Severance
Pay, make any payments described in Paragraph 2(8) and provide the benefits
described in Paragraph 2(C), to consider the Employee for a bonus for 2016 under
Paragraph 2(F), or to continue outplacement services under Paragraph 2(G).
Additionally, If Employee engages in Disqualifying Conduct, Employee agrees that
he/she will, upon demand, return the severance pay described in Paragraph 2(8),
and any bonus paid under Paragraph 2(F). Additionally, in the event that Company
has to file suit or take other action to recover this payment, Employee will
also be liable to Company for the legal fees incurredb y Company. 17.
Non-Disparagement. Employee agrees that he/she will not make or engage in any
disparaging remarks about Company, its employees, and/or its customers. Employee
also agrees that he/she will not have any communication of any type with any of
Company's current or former customers concerningCompany, its employees, its work
for the government or any aspect of Company's relationship with the government.
18. Assignment. The rights and obligations of the Company under this Agreement
shall inure to the benefit of, and shall be binding upon, the heirs, executors,
successors and assigns of the Company. Employee's rights and obligations are
personal and may not be assigned or delegated without the Company's written
consent.



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001009.jpg]
19. Choice of Law. This Agreement shall be governed by and interpreted under the
laws of the State of Colorado. 20. Covenant Against Disclosure,
Anti-Sollcltatlona nd Non-Compete. Employee agrees to the terms of Exhibit D,
attached. 21. Entire Agreement. The Company has used its best efforts to compose
this Agreement in a manner calculated to be readily understood by the Employee.
This Agreement, including Exhibits A, B, C and D, is the complete, entire and
final agreement between Employee and the Company concerning the subject matter
expressed herein and supersedes any other prior agreement in writing or
otherwise. This Agreement may not be modified or terminated except by a writing
signed by both parties. The Company has made no promises to Employee other than
those in this Agreement. Should any portion of this Agreement be ruled void or
unenforceable, such ruling will not affect the enforceability and effect of the
remaining provisions of this Agreement. 22. Compliance with IRC 409A. This
Agreement is intended to comply with I.R.C. Section 409A and will be interpreted
in a manner intended to comply with Section 409A. Each payment made under this
Agreement shall be designated as a "separate payment" within the meaning of
Section 409A. If, as of the Last Day Worked, Employee is a "specified employee"
as defined in Section 409A and the deferral of any other payment or commencement
of any other payments or benefits otherwise payable by the Company to Employee
as a result of Employee's separation of servi� is necessary in order to prevent
any acceleratedo r additional tax under Section 409A, then the Company will
defer the commencement of the payment of any such payments or benefits until the
date that is six months following the Last Day Worked. 23. Waiver. The parties
may waive any provision in this Agreement only by a writing executed by the
partyor parties against whom the waiver is sought to be enforced. No failure or
delay in exercising any right or remedy, or in requiring the satisfaction of any
condition under this Agreement, and no act, omission or



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001010.jpg]
course of dealing between the parties, operates as a waiver or estoppal of any
right, remedy or condition. A waiver made in writing on one occasion is
effective only in that instance and only for the purpose stated. A waiver once
given is not to be construed as a waiver on any future occasion or against any
other person. EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS READ THIS AGREEMENT, HAS HAD
THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF HIS/HER CHOICE, UNDERSTANDS IT
AND IS VOLUNTARILY ENTERING INTO IT. PLEASE READ THIS AGREEMENT CAREFULLY. IT
CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. WITNESS EMPLOYEE / DATE -i'i
'-- �-e.-r_l_o{__.,_/'-�- Vectrus Systems Corporation By: A�. Title: SY(? •
�,H�D Dated: l\ /r/ \i'.



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001011.jpg]
EXHIBIT A SUPPLEMENTAL COMPLETE RELEASE OF LIABILITY AGREEMENT [TO BE SIGNED ON
OR AFTER EMPLOYEE’S SEPARATION DATE. NOT VALID IF SIGNED EARLIER] As required by
and as material consideration for the Separation Agreement and Complete Release
of Liability (the “Agreement”), dated ___________, 2018, entered into by and
between Michele L. Tyler (the “Employee”) and Vectrus Systems Corporation (the
“Company”), Employee freely and voluntarily agrees to enter into and be bound by
this Supplemental General Release of Claims Agreement (the “Supplemental
Release”). I, Michele L. Tyler, hereby reaffirm all of my obligations and
representations in the Agreement, including but not limited to my release of
claims, as of the date below. I understand that the Company and the other
Released Parties (as that term is defined in the Agreement), in providing me
with benefits under the Agreement, are relying on this Supplemental Release, and
that my eligibility and receipt of any benefits under the Agreement are
conditioned on my execution and non-revocation of the Supplemental Release and
my continued compliance with the Agreement. The Employee may revoke this release
within the seven (7) calendar day period following the date it is executed.
WITNESS EMPLOYEE / DATE _____________________________ _________________________
Michele L. Tyler Dated: ___________________ Tyler- Separation Agreement -
October 2018/ny-1348221 v1 10/16/2018 03:24 PM



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001012.jpg]
EXHIBIT B VECTRUS, INC. SENIOR EXECUTIVE SEVERANCE PAY PLAN (Amended and
Restated as of November 9, 2016) 1. Purpose The purpose of this Vectrus, Inc.
Senior Executive Severance Pay Plan (the “Plan”), as amended and restated, is to
assist in occupational transition by providing severance pay for employees
covered by the Plan whose employment is terminated under conditions set forth in
the Plan. The Plan first became effective as of September 27, 2014 following the
spin-off of Vectrus, Inc. (“Vectrus”) from Exelis Inc. (“Exelis”) on September
27, 2014. Exelis was spun off from ITT Corporation (“ITT” and, together with
Exelis, the “Predecessor Corporations”) on October 31, 2011. The Predecessor
Corporations maintained similar plans prior to the respective spin-offs (the
“Predecessor Plans”), and the Plan was created to continue service accruals
under the Predecessor Plans. The Plan shall remain in effect as provided in
Section 12 hereof, and Executives shall receive full credit for their service
with the Predecessor Corporations as provided in Section 4 hereof. 2. Covered
Employees Covered employees under the Plan (“Executives”) are full-time, active
regular salaried employees of Vectrus, and of any subsidiary company (each a
“Vectrus Subsidiary”) (collectively or individually as the context requires, the
“Company”) who are either (a) in Band A and either United States citizens or
employed in the United States immediately preceding the date the Company selects
as the Executive’s last day of active employment (“Scheduled Termination Date”)
or (b) selected by the Vectrus Compensation and Personnel Committee (the
“Committee”), but excluding any such employees who are party to individual
agreements that provide severance pay in situations where severance would be
payable under the Plan. As of the date of the amendment and restatement of the
Plan, Band A includes Senior Vice Presidents, but it may be further defined by
the Committee at any time. 3. Severance Pay Upon Termination of Employment If
the Company terminates an Executive’s employment, the Executive shall be
provided severance pay in accordance with, and subject to, the terms of the Plan
except where the Executive: • is terminated for Cause (as defined below), •
accepts employment or refuses comparable employment with a purchaser as provided
in Section 8, “Divestiture,” or • terminates his or her employment with the
Company for any reason, or no reason, prior to the Scheduled Termination Date.



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001013.jpg]
For the avoidance of doubt, no severance pay will be provided under the Plan
where the Executive terminates employment by: • voluntarily resigning, or •
failing to return from an approved leave of absence (including a medical leave
of absence). No severance pay will be provided under the Plan upon any
termination of employment as a result of the Executive’s death or Disability (as
defined below). “Cause” shall mean the Executive’s (i) willful and continued
failure to substantially perform the Executive’s duties with the Company or to
substantially follow and comply with the specific and lawful directives of the
Company or the Vectrus Board of Directors (the “Board”), as reasonably
determined by the Board (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness) after a written demand
for substantial performance that specifically identifies the manner in which the
Board believes that the Executive has not substantially performed his duties is
delivered to the Executive by the Board; (ii) willful commission of an act of
fraud or dishonesty resulting in material economic or financial injury to the
Company; (iii) willful engagement in illegal conduct or gross misconduct, in
either case which is materially and demonstrably injurious to the Company; (iv)
material breach of the terms of any confidentiality, trade secret,
non-solicitation, non-competition or similar Company agreement or policy; or (v)
conviction of, or plea of nolo contendere to, a felony or crime involving moral
turpitude. “Disability” shall mean the complete and permanent inability of the
Executive to perform all of his or her duties under the terms of his or her
employment, as determined by the Company upon the basis of such evidence,
including independent medical reports and data, as the Company deems appropriate
or necessary. 4. Schedule of Severance Pay Except with respect to the Executives
listed in Exhibit A, which is attached hereto and incorporated as part of the
Plan, severance pay will be provided in accordance with the following schedule,
which sets forth the aggregate amount of severance pay that will be paid to an
Executive. Such aggregate amount of severance pay shall be equal to the
Executive’s Base Pay (as defined below) multiplied by the “Months of Base Pay”
shown in the schedule below based upon the Executive’s Years of Service as of
the Scheduled Termination Date. The severance pay of the Executives listed in
Exhibit A will be determined in accordance with Exhibit A.



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001014.jpg]
Years of Service Months of Base Pay Less than 4 12 4 13 5 14 6 15 7 16 8 17 9 or
more 18 “Base Pay” shall mean the Executive’s annual base salary rate paid or in
effect as of the Scheduled Termination Date, divided by twelve (12). “Years of
Service” shall mean the total number of completed years of full-time employment
since the Executive’s Vectrus system service date to the Scheduled Termination
Date, rounded to the nearest whole year; provided that, for the purposes of
“Years of Service,” service shall include years of service with the Predecessor
Corporations; provided, however, that any breaks in service during which the
Executive was not employed by Vectrus or one of the Predecessor Corporations
shall not be counted. The Vectrus system service date is the date from which
employment in the Vectrus system is recognized beginning with the first date of
employment with the Company, unless the Executive was previously employed with
ITT or Exelis, in which case the Vectrus system service date shall mean the
first date of employment with (i) ITT (if applicable) or, if not previously
employed by ITT, (ii) Exelis. Notwithstanding anything contained herein to the
contrary, in no event shall severance pay exceed the equivalent of twice the
Executive’s total annual compensation during the year immediately preceding the
Scheduled Termination Date. For avoidance of doubt, the foregoing limitation
shall apply to all Executives, including those listed on Exhibit A. For the
avoidance of doubt, all prior full-time employment by an Executive with the
Predecessor Corporations shall be credited in full when determining an
Executive’s Years of Service. 5. Form of Payment of Severance Pay Severance pay
shall be paid in the form of equal periodic payments according to Vectrus’
regular payroll schedule. Severance pay will commence within 60 days following
the Scheduled Termination Date; provided, that, to the extent such 60-day period
begins in one calendar year and ends in another, any payment scheduled to occur
during the first 60 days following the Scheduled Termination Date shall not be
paid until the first regularly scheduled pay date in the latter calendar year,
and such first payment shall include all amounts that were otherwise scheduled
to be paid prior thereto. In the event of an Executive’s death during the period
the Executive is receiving severance pay, the amount of severance pay remaining
shall be paid in a discounted lump sum to the Executive’s spouse or to such
other beneficiary or beneficiaries designated by the Executive in writing, or,
if the Executive is not married and failing such designation, to the estate of
the Executive. Any discounted lump sum paid under the Plan shall be equal to the
present value of



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001015.jpg]
the remaining periodic payments of severance pay as determined by Vectrus using
an interest rate equal to the prime rate at Citibank or other entity designated
by Vectrus in effect on the date of the Executive’s death. If an Executive is
receiving severance pay, the Executive must continue to be available to render
to the Company reasonable assistance, consistent with the Executive’s prior
position with the Company, at times and locations that are mutually acceptable.
In requesting such services, the Company will take into account any other
commitments which the Executive may have. After the Scheduled Termination Date
and normal wind up of the Executive’s former duties, the Executive will not be
required to perform any regular services for the Company. In the event the
Executive secures other employment during the period the Executive is receiving
severance pay, the Executive must promptly notify the Company. Severance pay
will permanently cease if an Executive is rehired by the Company. 6. Benefits
During Severance Pay As long as an Executive is receiving severance pay, except
as provided in this Section or in Section 7, the Executive will be eligible for
continued participation in those Company employee benefit plans that are COBRA
eligible, and coverage will run concurrently through the COBRA period. The
Company and the Executive will continue to share the monthly premium expense per
the Plan Year’s contribution strategy approved on an annual basis. For the
avoidance of doubt, an Executive will not be eligible to participate in any
other Company benefit plans, policies, programs, and arrangements, including
without limitation, any Company tax qualified retirement plans, non-qualified
retirement plans, deferred compensation plans, and incentive plans (stock and
cash). If, for any reason at any time, the Company (i) is unable to treat the
Executive as being eligible for ongoing participation in any Company benefit
plans or policies in existence immediately prior to the termination of
employment of the Executive, and if, as a result thereof, the Executive does not
receive a benefit or receives a reduced benefit , or (ii) determines that
ongoing participation in any such Company benefit plans or policies would result
in a violation of the nondiscrimination rules of Section 105(h)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”) or any other Code
section, statute or regulation of similar effect (including but not limited to
the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care and Education Reconciliation Act), the Company shall provide such
benefits by making available equivalent benefits from other sources in a manner
consistent with Section 15 below. 7. Excluded Compensation and Benefit Plans,
Policies, Programs and Arrangements The period during which an Executive is
receiving severance pay does not count as service for the purpose of any
compensation or benefit plan, policy, program or arrangement, including any
equity or cash incentive award plan or program unless otherwise expressly
provided in plan and/or award documents previously approved by the Board or the
Committee.



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001016.jpg]
8. Divestiture If a Vectrus Subsidiary or business unit or service line of
Vectrus or a portion thereof at which an Executive is employed is sold or
divested and if (i) the Executive accepts employment or continued employment
with the purchaser or an affiliate of the purchaser (or, in the case of a
divestiture without a purchaser, such as a spin off, accepts employment or
continued employment with the divested entity), or (ii) refuses employment or
continued employment with the purchaser or an affiliate of the purchaser (or
divested entity, as applicable) on terms and conditions substantially comparable
to those in effect immediately preceding the sale or divestiture, the Executive
shall not be provided severance pay under the Plan. The provisions of this
Section 8 apply to divestitures accomplished through sales (or other
divestiture) of assets or through sales (or other divestiture) of corporate or
other entities. 9. Disqualifying Conduct If during the period an Executive is
receiving severance pay, the Executive (i) engages in any activity which is
inimical to the best interests of the Company; (ii) disparages the Company;
(iii) fails to comply with any Company Covenant Against Disclosure and
Assignment of Rights to Intellectual Property; (iv) without the Company’s prior
consent, induces any employees of the Company to leave their Company employment;
(v) without the Company’s prior consent, engages in, becomes affiliated with, or
becomes employed by any business competitive with the Company; or (vi) fails to
comply with applicable provisions of the Vectrus Code of Conduct or applicable
Vectrus Corporate Policies, then the Company will have no further obligation to
provide severance pay. 10. Release The Company shall not be required to make or
continue any severance payments under the Plan unless (i) the Executive executes
and delivers to Vectrus within 50 days following the Scheduled Termination Date,
a release, satisfactory to Vectrus, in which the Executive discharges and
releases the Company and the Company’s affiliates, successors, directors,
officers, employees and employee benefit plans from all claims (with certain
exceptions, including exceptions for claims for benefits to which Executive is
entitled under any Company employee benefit plan) arising out of Executive’s
employment or termination of employment, and (ii) such release is not revoked by
the Executive within the seven-day statutory revocation period following the
date the release is executed by the Executive. 11. Administration of Plan The
Plan shall be administered by Vectrus, which shall have the exclusive right to
interpret the Plan, adopt any rules and regulations for carrying out the Plan as
may be appropriate and decide any and all matters arising under the Plan,
including but not limited to the right to determine appeals. Subject to
applicable Federal and state law, all interpretations and decisions by Vectrus
shall be final, conclusive and binding on all parties affected thereby.



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001017.jpg]
Any employee or other person who believes he or she is entitled to any payment
under the Plan may submit a claim in writing to the Plan’s administrator (in
accordance with Section 17) within ninety (90) days after the earlier of (i) the
date the claimant learned the amount of their severance benefits under the Plan
or (ii) the date the claimant learned that he or she will not be entitled to any
benefits under the Plan. If the claim is denied (in full or in part), the
claimant will be provided a written notice explaining the specific reasons for
the denial and referring to the provisions of the Plan on which the denial is
based. The notice will also describe any material or information necessary for
the claimant to perfect the claim, and an explanation of why such material or
information is necessary, and an explanation of the Plan’s procedures (and time
limits) for appealing the denial, including a statement of the claimant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on appeal. The denial notice will be provided within
ninety (90) days after the claim is received. If special circumstances require
an extension of time (up to ninety (90) days), written notice of the extension
will be given within the initial ninety (90) day period. This notice of
extension will indicate the special circumstances requiring the extension of
time and the date by which the administrator expects to render its decision on
the claim. If the claimant’s claim is denied, the claimant (or his or her
authorized representative) may apply in writing to the administrator for a
review of the decision denying the claim. Review must be requested within sixty
(60) days following the date the claimant received the written notice of their
claim denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments (as well as documents, records and other
information related to the claim) in writing. The administrator will provide
written notice of its decision on review within sixty (60) days after it
receives a review request. If additional time (up to sixty (60) days) is needed
to review the request, the claimant (or representative) will be given written
notice of the reason for the delay. This notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
administrator expects to render its decision. If the claim is denied (in full or
in part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice will also include a statement that the claimant will
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents and other information relevant to the claim and a statement
regarding the claimant’s right to bring an action under Section 502(a) of ERISA.
12. Termination or Amendment The Board or the Committee may terminate or amend
the Plan (“Plan Change”) at any time except that no such Plan Change may reduce
or adversely affect severance pay for any Executive whose employment terminates
on or before the effective date of such Plan Change, provided that the Executive
was either receiving or entitled to receive severance pay under the Plan on the
date of such Plan Change.



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001018.jpg]
13. Offset Any severance pay provided to an Executive under the Plan shall be
offset, to the extent consistent with Section 15, by reducing such severance pay
by any severance pay, salary continuation, termination pay or similar pay or
allowance which Executive receives or is entitled to receive (i) under any other
Company plan, policy practice, program, arrangement; (ii) pursuant to any
employment agreement or other agreement with the Company; or (iii) by virtue of
any law, custom or practice. 14. Miscellaneous Except as provided in the Plan,
the Executive shall not be entitled to any notice of termination or pay in lieu
thereof. In cases where severance pay is provided under the Plan, pay in lieu of
any unused current year paid time off accrual will be paid to the Executive in a
lump sum within 30 days after the date of the Executive’s Scheduled Termination
Date. Severance pay and benefits under the Plan are paid for entirely by the
Company from its general assets and represent an unfunded and unsecured
obligation of the Company. An Executive’s right to severance pay or benefits
under the Plan may not be sold, assigned, transferred, pledged, encumbered or
otherwise alienated, hypothecated or disposed of, other than in accordance with
the second paragraph of section 5. The Plan is not a contract of employment,
does not guarantee the Executive employment for any specified period and does
not limit the right of the Company to terminate the employment of the Executive
at any time. The section headings contained in the Plan are included solely for
convenience of reference and shall not in any way affect the meaning of any
provision of the Plan 15. Section 409A The Plan is intended to comply with
Section 409A of the Code (or an applicable exemption therefrom) and will be
interpreted in a manner consistent with such intent. Notwithstanding anything
herein to the contrary, (i) if at the time of the Executive’s termination of
employment with the Company the Executive is a “specified employee” as defined
in Section 409A of the Code (and any related regulations or other pronouncements
thereunder) and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under Section
409A of the Code, then the Company will defer the commencement of the payment of
any such payments or benefits hereunder (without any reduction in such payments
or benefits ultimately paid or provided to the Executive) until a date that is
six months following the Executive’s termination of employment with the Company
(or the earliest date as is permitted under Section 409A of the Code), at which
point all payments deferred pursuant to this Section 15 shall be paid to the
Executive in a lump sum and (ii) if any other payments of money or other
benefits due hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payments or other benefits
shall be deferred if deferral will



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001019.jpg]
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due under the Plan constitute “deferred compensation” under Section
409A of the Code, any such reimbursements or in-kind benefits shall be paid in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv), the terms of
which shall be deemed incorporated herein by reference. All payments to be made
upon a termination of employment that constitute deferred compensation under the
Plan may only be made upon a “separation from service” (as that term is used in
Section 409A). Each payment made under the Plan shall be designated as a
“separate payment” within the meaning of Section 409A of the Code. The Company
shall consult with Executives in good faith regarding the implementation of the
provisions of this section; provided that neither the Company nor any of its
employees or representatives shall have any liability to Executives with respect
thereto. 16. Adoption Date and Amendments The Plan was initially adopted by
Vectrus on September 27, 2014 (“Adoption Date”) and does not apply to any
termination of employment which occurred or which was communicated to an
Executive prior to the Adoption Date. The Plan was amended and restated on
October 6, 2015 and again on November 9, 2016.



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001020.jpg]
17. Additional Information Plan Name: Vectrus, Inc. Senior Executive Severance
Pay Plan Plan Sponsor: Vectrus, Inc. 655 Space Center Drive Colorado Springs, CO
80915 Employer Identification Number: 38-3924636 Plan Year: Vectrus' Fiscal Plan
Administrator: Vectrus, Inc. Attention: Administrator of the Vectrus, Inc.
Senior Executive Severance Pay Plan 655 Space Center Drive Colorado Springs, CO
80915 (719) 591-3600 Agent for Service of Legal Process: Vectrus, Inc.
Attention: Senior Vice President, Chief Legal Office & Corporate Secretary 655
Space Center Drive Colorado Springs, CO 80915 (719) 591-3600 Service of process
may also be made upon the Plan administrator. Type of Plan Employee Welfare
Benefit Plan - Severance Pay Plan Plan Costs The cost of the Plan is paid by
Vectrus, Inc. 18. Statement of ERISA Rights As participants in the Plan,
Executives have the following rights and protections under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”): • Executives may
examine, without charge, at the Plan administrator’s office and at other
specified locations, such as worksites, all documents governing the plan,
including insurance contracts and a copy of the latest annual report (Form 5500
Series) filed by the plan with the U.S. Department of Labor and available at the
Public Disclosure Room of the Employee Benefits Security Administration; and



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001021.jpg]
• Executives may obtain, upon written request to the Plan administrator, copies
of documents governing the operation of the Plan, including insurance contracts
and copies of the latest annual report (Form 5500 Series) and updated summary
plan description. The Plan administrator may make a reasonable charge for the
copies. In addition to creating rights for participants, ERISA imposes duties
upon the people who are responsible for the operation of the Plan. The people
who operate the Plan (called “fiduciaries”) have a duty to do so prudently and
in the interests of Plan participants. No one, including Vectrus or any other
person, may fire a Plan participant or otherwise discriminate against a Plan
participant in any way to prevent the participant from obtaining a benefit under
the Plan or exercising rights under ERISA. If a claim for a severance benefit is
denied, in whole or in part, the person seeking benefits must receive a written
explanation of the reason for the denial. Plan participants have the right to
have the denial of the claim reviewed. (The claim review procedure is explained
in Section 8 above.) Under ERISA, there are steps Plan participants can take to
enforce the above rights. For instance, if a Plan participant requests materials
and does not receive them within thirty (30) days, the Participant may file suit
in a federal court. In such a case, the court may require the Administrator to
provide the materials and to pay the Plan participant up to $110 a day until the
participant receives the materials, unless the materials were not sent because
of reasons beyond the control of the Administrator. If a Plan participant has a
claim which is denied or ignored, in whole or in part, the participant may file
suit in a federal court. If it should happen that the participant is
discriminated against for asserting his or her rights, the participant may seek
assistance from the U.S. Department of Labor, or the participant may file suit
in a federal court. In any case, the court will decide who will pay court costs
and legal fees. If the Plan participant is successful, the court may order the
person the Plan participant sued to pay these costs and fees. If the Plan
participant loses, unless the Plan requires the Vectrus to pay the costs, he
court may order the Plan participant to pay these costs and fees, for example,
if it finds that the Participant’s claim is frivolous. If the Plan participant
has any questions regarding the Plan, the participant should contact the Plan
administrator (see Section 17 for the contract in formation). If the Plan
participant has any questions about this statement or about his or her rights
under ERISA, the Plan participant may contact the nearest area office of the
Employee Benefits Security Administration (formerly the Pension and Welfare
Benefits Administration), U.S. Department of Labor, listed in his or her
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W. Washington, D.C. 20210. The Plan participant may also
obtain certain publications about his or her rights and responsibilities under
ERISA by calling the publications hotline of the Employee Benefits Security
Administration.



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001022.jpg]
Exhibit A Senior Executive Severance Pay Plan Calculation Service Period Months
of Name Title in Years Severance* Matthew M. Klein SVP & Chief Financial Officer
19 24 Kelvin R. Coppock SVP, Contracts 11 20 Francis A. Peloso SVP & Chief Human
Resources Officer 15 24 (*) Months of severance are based on the severance pay
levels specified in the initial plan.



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001023.jpg]
Exhibit C Summary of Benefit Programs 2018 – Vectrus IMPORTANT: This document r
epresents a summary of how your participation in the Vectrus benefit programs
will be impacted with your separation. Full details on benefit cont inuation and
conversion can be found in each benefit plans Summary Plan Description found at
www.cbizesc.com/Vectrus When Does Will I Remain Covered Coverage Benefit Program
During Severance? What Do I Pay? More Info/My Action End? You pay the same
payroll contributions COBRA information will be sent to your home address
approximately 7 as if you were an Yes, as long as you elected to 10 business
days after the last day of the month in which your final active employee Last
day of the month in coverage for 2018. Severance pay is paid. Medical with
Vectrus through which your final your Severance Severance pay is paid. **See
Notes on COBRA coverage below** Period. Deductions come directly out of your
Severance pay. You pay the same payroll contributions COBRA information will be
sent to your home address approximately 7 as if you were an Yes, as long as you
elected to 10 business days after the last day of the month in which your final
active employee Last day of the month in coverage for 2018. Severance pay is
paid. Dental with Vectrus through which your final your Severance Severance pay
is paid. **See Notes on COBRA coverage below** Period. Deductions come directly
out of your Severance pay. You pay the same payroll contributions COBRA
information will be sent to your home address approximately 7 as if you were an
Yes, as long as you elected to 10 business days after the last day of the month
in which your final active employee Last day of the month in coverage for 2018.
Severance pay is paid. Vision with Vectrus through which your final your
Severance Severance pay is paid. **See Notes on COBRA coverage below** Period.
Deductions come directly out of your Severance pay. Page | 1



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001024.jpg]
Exhibit C Summary of Benefit Programs 2018 – Vectrus IMPORTANT: This docu ment
represents a summary of how your participation in the Vectrus benefit programs
will be impacted with your separation. Full details on benefit cont inuation and
conversion can be found in each benefit plans Summary Plan Description found at
www.cbizesc.com/Vectrus When Does Will I Remain Covered Coverage Benefit Program
During Severance? What Do I Pay? More Info/My Action End? You may elect to
convert this coverage to a personal policy. This benefit is provided by Vectrus
at no Contact Tracy Hanavan at 719-637-5828 to receive the conversion charge to
the Last day of the month in forms. Employer Provided employee. which your final
Yes Basic Life Severance pay is paid. Note: the Age You must submit the
conversion forms to Cigna Group Insurance reduction schedule directly within 31
days of the coverage ending. would still apply. Cigna Group Insurance: 1-
800-732-1603 for more information. You may elect to convert this coverage to a
personal policy. Employer Provided Contact Tracy Hanavan at 719-637-5828 to
receive the conversion Coverage ends on the Basic Accidental, forms. last day of
the month of Death and No N/A your last day of work. Dismemberment You must
submit the conversion forms to Cigna Group Insurance (AD&D) directly within 31
days of the coverage ending. Cigna Group Insurance: 1- 800-732-1603 for more
information. You may elect to convert this coverage to a personal direct pay
policy. Voluntary MetLife GUL You have 62 days before your policy will lapse due
to non-payment (Domestic No Coverage ends on your of premium. Contact MetLife
directly for conversation information. Employees and N/A last day of work. Grand
Fathered International Contact MetLife: 1-800-846-0124 or Employees)
www.mybenefits.metlife.com You may elect to convert this coverage to a personal
policy. Voluntary Contact Tracy Hanavan at 719-637-5828 to receive the
conversion Coverage ends on the Life with Cigna forms. last day of the month of
(International No N/A your last day of work. employees enrolled You must submit
the conversion forms to Cigna Group Insurance after June 2015) directly within
31 days of the coverage ending. Cigna Group Insurance: 1- 800-732-1603 for more
information. Page | 2



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001025.jpg]
Exhibit C Summary of Benefit Programs 2018 – Vectrus IMPORTANT: This docu ment
represents a summary of how your participation in the Vectrus benefit programs
will be impacted with your separation. Full details on benefit cont inuation and
conversion can be found in each benefit plans Summary Plan Description found at
www.cbizesc.com/Vectrus When Does Will I Remain Covered Coverage Benefit Program
During Severance? What Do I Pay? More Info/My Action End? You may elect to
convert this coverage to a personal policy. Contact Tracy Hanavan at
719-637-5828 to receive the conversion forms. Voluntary Coverage ends on the N/A
Accidental Death & No last day of the month of You must submit the conversion
forms to Cigna Group Insurance Dismemberment your last day of work. directly
within 31 days of the coverage ending. (AD&D) Cigna Group Insurance: 1-
800-732-1603 for more information. . Short-Term Coverage ends on your No
Disability N/A last day of work. No conversion or portability offered. You may
elect to convert this coverage to a personal policy. Contact Tracy Hanavan at
719-637-5828 to receive the conversion forms. Coverage ends on your Long-Term No
N/A last day of work. You must submit the conversion forms to Cigna Group
Insurance Disability directly within 31 days of the coverage ending. Cigna Group
Insurance: 1- 800-732-1603 for more information. . Page | 3



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001026.jpg]
Exhibit C Summary of Benefit Programs 2018 – Vectrus IMPORTANT: This docu ment
represents a summary of how your participation in the Vectrus benefit programs
will be impacted with your separation. Full details on benefit cont inuation and
conversion can be found in each benefit plans Summary Plan Description found at
www.cbizesc.com/Vectrus When Does Will I Remain Covered Coverage Benefit Program
During Severance? What Do I Pay? More Info/My Action End? You may continue to
submit claims for reimbursement using the Once you have completed your Severance
Period, you will receive You pay the same same process you follow information on
how to continue your coverage under COBRA. payroll contributions as while you
were at work. Yes, as long as you elected though you remained an You may NOT
submit Medical Flexible coverage for 2018. active employee. claims for services
Spending Account **See Notes on COBRA coverage below** Deductions come incurred
after your directly out of your Severance Pay Period For questions regarding
your Flexible Spending account you may call Severance Pay. ends, the end of your
CBIZ @ 1-800-815-3023 option 4 COBRA continuation, or December 31, 2018,
whichever occurs first. You may continue to submit claims for Due to IRS rules,
you reimbursement using the may not contribute to the same process you follow
Dependent Care while you were at work, Dependent Care Spending Account during
provided the dependent Flexible Spending No the Severance Period. care expense
is incurred Dependent Care FSA is not COBRA eligible. Account There is no COBRA
in order that you may continuation for this work, even for another benefit.
employer. You may submit claims until December 31, 2018. Page | 4



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001027.jpg]
Exhibit C Summary of Benefit Programs 2018 – Vectrus IMPORTANT: This docu ment
represents a summary of how your participation in the Vectrus benefit programs
will be impacted with your separation. Full details on benefit cont inuation and
conversion can be found in each benefit plans Summary Plan Description found at
www.cbizesc.com/Vectrus When Does Will I Remain Covered Coverage Benefit Program
During Severance? What Do I Pay? More Info/My Action End?? You may continue to
submit claims for Due to IRS rules, you reimbursement using the may not
contribute to the same process you follow Transit and Parking Transit and while
you were at work, Spending Accounts Parking provided the Transit and No during
the Severance Flexible Spending Parking expense is Transit and Parking FSA’s are
not COBRA eligible. Period. There is no Account incurred in order that you COBRA
continuation for may work, even for this benefit. another employer. You may
submit claims until December 31, 2018. Your contributions will be You pay the
same deposited in your HSA Yes, you can continue, elect or payroll contributions
as and are always yours. If change your Health Savings though you remained you
continue to elect Account contributions as long as Healthcare an active
employee. HDHP plan through you remain participating in the For questions about
your HSA, please contact CIGNA at: Spending Account Deductions come COBRA, you
will remain qualified High Deductible Health 1-800-244-6224 (HSA) directly out
of your eligible to contribute to Plan (HDHP) in 2018. Severance Pay. your HSA
but will have to make after-tax contributions directly to the HSA bank. You may
elect to convert this coverage to a personal policy. VOYA Contact Tracy Hanavan
at 719-637-5828 to receive the conversion forms. Accident Insurance No N/A
Coverage ends on the You must submit the conversion forms to VOYA/Compass
directly Hospital last day of the month of within 31 days of the coverage
ending. Confinement your last day of work. VOYA/Compass: 1- 800-955-7736 for
more information. Critical Illness . Page | 5



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001028.jpg]
Exhibit C Summary of Benefit Programs 2018 – Vectrus IMPORTANT: This document
represents a summary of how your participation in the Vectrus benefit programs
will be impacted with your separation. Full details on benefit continuation and
conversion can be found in each benefit plans Summary Plan Description found at
www.cbizesc.com/Vectrus When Does Will I Remain Covered Coverage Benefit Program
During Severance? What Do I Pay? More Info/My Action End? No, you will no longer
be eligible For questions regarding your Vectrus 401(k) Plan call: Vectrus
401(k) to participate in the Vectrus 401(k) Commencement of Prudential
1-877-778-2100 or go to Plan N/A plan. Severance Pay.
www.prudential.com/online/retirement Loan deductions will Once you have
completed your Severance Period, you can contact Your normal loan stop once your
Prudential to confirm if you qualify to continue manual loan payments. Vectrus
401(k) Yes, you are still eligible to payroll deduction will Severance Period
has For questions regarding your Vectrus 401(k) Plan call: Loans continue loan
repayments. continue through your ended or should you Prudential 1-877-778-2100
or go to Severance Period. request a distribution
www.prudential.com/online/retirement from your account. During your Severance
Period, Prudential will continue to see you as an active employee. If you are
interested in receiving a distribution from your 401(k) account while on
severance, you will Yes, since you are no longer need to contact Sandi Rasnake
to assist with your distribution Vectrus 401(k) eligible to participate in the
plan, Commencement of process. Distribution N/A you will be eligible to receive
a Severance Pay. distribution from the plan. sandi.rasnake@vectrus.com
719-637-6380 Page | 6



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001029.jpg]
Exhibit C Summary of Benefit Programs 2018 – Vectrus IMPORTANT: This document
represents a summary of how your participation in the Vectrus benefit programs
will be impacted with your separation. Full details on benefit continuation and
conversion can be found in each benefit plans Summary Plan Description found at
www.cbizesc.com/Vectrus When Does Will I Remain Covered Coverage Benefit Program
During Severance? What Do I Pay? More Info/My Action End? Within a couple weeks
after the end of the month that your severance The 18 month continuation After
your Severance ends, a COBRA package will automatically be sent to your home
COBRA coverage period will Period has been In most cases, COBRA address.
**COBRA** begin when your Severance completed, you will can continue for up to
Period ends. pay 102% of the full 18 months after your monthly premiums.
employment ends. For questions regarding your COBRA continuation rights you may
call CBIZ @ 1-800-815-3023 option 6 Page | 7



--------------------------------------------------------------------------------



 
[vec8k1192018ex1001030.jpg]
EXHIBIT D In consideration of the promises made by the Company to Employee in
the Separation Agreement and Complete Release of Liability to which this Exhibit
D is attached, Employee agrees to the following additional post-employment
covenants: 1. Anti-Solicitation of Employees. During the Severance Pay Period,
Employee will not, directly or indirectly, or by action in concert with others,
solicit or induce or attempt to solicit or induce, any person who is employed by
the Company to leave his or her employment with the Company and/or to perform
services of any kind for any other person, firm or corporation. 2.
Anti-Solicitation of Customers and Clients. During the Severance Pay Period,
Employee will not, directly or indirectly, either on Employee’s own behalf or on
behalf of any other person, firm, or corporation, divert or take away, or call
on or solicit or attempt to call on or solicit, any of the Company’s current
customers or clients, including those on whom Employee called on or who Employee
solicited or with whom Employee became acquainted while engaged as an employee
of the Company. 3. Non-Competition. During the Severance Pay Period, Employee
will not accept an employment or consulting relationship (or own or have any
financial interest in), directly or indirectly, with any entity engaged in the
business of providing services to military, government and commercial customers
within Vectrus’ specific lines of service. 4. Covenant Against Disclosure.
Employee will not, at any time, disclose information identified as confidential
or which, from the circumstances, in good faith, and good conscience ought to be
treated as confidential, relating to the products, services, inventions,
discoveries, trade secrets, secret processes, price lists, business plans, or
any other information of the business or affairs of the Company or any other
person, firm, or corporation, which Employee acquired or developed in connection
with or as a result of Employee’s employment with the Company.



--------------------------------------------------------------------------------



 